Citation Nr: 0030963	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for 
service-connected schizoaffective disorder.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the veteran's claim of entitlement to a 
rating greater than 50 percent for schizoaffective disorder 
was denied.  The veteran subsequently appealed this decision.

Informally, in his January 1999 substantive appeal, and 
formally, through a Form 21-8940 submitted in June 1999, the 
veteran raised a claim of entitlement to a total disability 
rating for compensation purposes due to individual 
unemployability (TDIU).  This claim was denied in a January 
2000 rating decision.  Given the inter-related nature of this 
claim and his claim of entitlement to an increased rating, 
the United States Court of Appeals for Veterans Claims 
(Court) has determined that when a TDIU claim is reasonably 
raised by a claimant the Board must address the claim.  See 
Romeo v. Brown, 5 Vet. App. 388, 396 (1993).  Accordingly, 
the Board will consider this issue, and the claims before the 
Board are properly listed on the first page of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's schizoaffective disorder is manifested by 
daily panic attacks which occur more frequently when the 
veteran is under stress; constant anxiety about a variety of 
things, most predominantly the welfare of his son; auditory 
hallucinations and episodes of unreality during periods of 
stress; an inability to interact well with people other than 
those he has an established relationship with, such as his 
son and a few friends; bouts of depression that last for 
months several times a year; having to take multiple 
medications to control his panic, anxiety, and depression; 
sleeping ten to twelve hours a day; and a current Global 
Assessment Functioning (GAF) score of 35.

3.  The veteran's service-connected schizoaffective disorder 
precludes him from securing and maintaining gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for schizoaffective 
disorder, are met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.130, Diagnostic Code 9211 (2000).

2.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that after the veteran's claim was 
sent to the Board, 38 U.S.C.A. § 5107 was amended, effective 
for all pending claims, to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Because the veteran's claims in the present case were already 
well-grounded the duty to assist was already triggered, and 
this aspect of the new law does not affect his appeal; 
however, in addition, the duty to assist itself was amplified 
and more specifically defined by statute.  See VCAA, § 3(a) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Examining the record, the Board finds that even under the 
revised criteria the VA has met its duty to assist in the 
present case and remanding for development under the new law 
is unnecessary.  Specifically, the veteran has been provided 
multiple medical examinations in connection with his claims, 
and all evidence adequately identified by the veteran has 
been requested and received.  Consequently, the veteran is 
not prejudiced if the Board considers his claims without 
remanding.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

1.  Entitlement to a rating greater than 70 percent for 
schizoaffective disorder.

The RO originally granted the veteran's claim of entitlement 
to service connection for schizoaffective disorder in a March 
1985 decision, assigning a 50 percent evaluation thereto, 
effective August 16, 1984, the day after his discharge from 
service.  This evaluation was confirmed in rating decisions 
dated in March 1986, February 1987, May 1987, and July 1989, 
based on findings in VA examination reports.  In July and 
August 1990, the RO proposed to reduce the veteran's rating 
to 30 percent effective October 1, 1990, based on a May 1990 
VA examination report which indicated that his psychiatric 
condition had improved.  Notice of the reduction was sent out 
to the veteran, but the claims file contains no evidence that 
a reduction was ever effected.  In October 1998 the RO again 
confirmed the veteran's 50 percent rating, with no mention of 
the proposed reduction.  However, in an April 1999 Statement 
of the Case, the RO noted that the 1990 reduction was never 
enforced and was being set aside.  The veteran perfected an 
appeal of the assigned 50 percent rating, and the claim is 
properly before the Board for appellate consideration.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000).  For a claim where the veteran has disagreed with 
the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  It is also necessary to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

At his February 1999 hearing before the RO and in statements 
of record, the veteran contends that his psychiatric 
disability renders him unable to maintain any gainful 
employment and significantly impairs his social functioning.  
Specifically, he states that any change causes him to have 
increased anxiety and panic attacks, during which he loses 
touch with reality, becomes disoriented, confused, and 
hyperventilates.  Additionally, increased stress and anxiety 
results in the veteran hearing voices calling his name, as 
well as the onset of other psychotic symptoms, despite his 
multiple medications.  He also states that he is very nervous 
in public, and often has to leave public places, such as the 
grocery store, and return home because of anxiety.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.30 (2000) (Schedule), the RO ascertained the severity of 
the veteran's schizoaffective disorder by application of the 
criteria set forth in Diagnostic Code 9211, governing 
schizoaffective disorder.    

Under this provision, a 10 percent rating requires evidence 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or, symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfered with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships.  Finally, a total schedular rating, or 100 
percent evaluation, is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Code 9211 (2000).  

The medical evidence of record shows that since discharge the 
veteran has exhibited symptoms of sleeping ten to 14 hours a 
day, occasional suicidal ideations, panic attacks, periods of 
depression and unreality, anxiety when interacting with 
people, and a need for a routine.  Outpatient treatment 
records from February 1998 to February 2000 show that the 
veteran attends regular monthly treatment for his 
schizoaffective disorder, with periods of exacerbation 
brought on by various stressors such as: his son being ill, 
his son going to college, the review of his disability 
benefits from the Social Security Administration, interaction 
with his ex-wife, and having to drive to Pennsylvania to 
attend his brother's wedding.  These exacerbations caused 
increased panic attacks, disorientation, and feelings of 
unreality, and eventually brought on auditory hallucinations 
of persons calling his name, and nightmares of having his 
body invaded by demons.  

He was hospitalized in May 1998 for approximately 10 days due 
to suicidal ideations.  He was given a diagnosis of panic 
disorder with agoraphobia, but the Board notes that his 
symptoms were consistent with those he has identified since 
discharge from service.  Upon discharge he was assigned a 
Global Assessment Functioning (GAF) score of 40 to 45.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  A GAF of 40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work); a GAF of 45 is defined as "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Given this GAF range, the veteran was 
discharged at a low level of functionality.

In addition to his outpatient treatment records, the claims 
file contains two VA psychiatric examinations and a written 
evaluation of the veteran's condition signed by the veteran's 
treating VA psychiatrist and licensed counseling social 
worker.  Chronologically, the first examination took place in 
August 1998.  The examiner noted that the veteran reported 
short term memory problems, concentration problems, daily 
panic attacks, and an inability to handle change.  The 
veteran spent his time at home watching television, reading 
and exercising.  He slept ten to twelve hours a day, but was 
occasionally woken up by panic attacks which required him to 
pace and even walk outside.  The veteran noted occasional 
hallucinations of having someone call his name but no one is 
there, and acknowledged having bouts of depression about 
three times a year lasting for a month or a month-and-a-half 
each time.  The mental status examination findings showed the 
veteran to be tense, with normal speech, and cooperative with 
normal thought processes.  He was depressed and anxious, with 
sweaty hands, although he stated that he felt safe at the VA.  
His judgment was fair and his insight superficial.  The 
examiner assessed a GAF of 40.  

In July 1999 the veteran had another VA examination, he 
reported essentially the same symptoms as in August 1998, all 
of which have been fairly consistent since discharge.  He 
reported poor functioning, depression, no energy, and 
excessive sleeping.  He denied visual hallucinations and 
delusions, but reported auditory hallucinations of having his 
name called, and stated that he sometimes had episodes of 
derealization where he floated out of his body.  He also 
reported that he sometimes felt paralyzed and while paralyzed 
felt that the was being abused by demons, and that during 
these episodes he could not open his eyes.  His daily 
activities were sleeping, reading, television, and visits 
with his son.  

Upon mental status examination the examiner noted limited eye 
contact, blunted and depressed mood, no gross memory 
impairment, speech within normal limits, logical thought 
processes, no looseness of association, no persecutory 
ideation, and an affect that fluctuated between appropriate 
and constricted.  He assessed a GAF of 35.  As with a GAF of 
40, a GAF of 35 denotes some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).

In March 2000, the veteran's treating mental health 
professionals, his psychiatrist and counseling social worker, 
submitted an evaluation of his condition.  They noted that he 
had few friends, and spent most of his time in his apartment, 
alone, due to compulsive behaviors.  He had several panic 
attacks a day depending on stress, and when very stressed he 
had auditory hallucinations, and experienced 
depersonalization and dissociation.  They noted that 
treatment was helpful to manage his symptoms and prevent 
hospitalization; however, his symptoms were chronic and 
severe and not expected to remit.  They also stated that he 
was not able to work.  As with the prior examiner, they 
assessed a GAF of 35.

Given the veteran's presented symptomatology, the Board finds 
that he satisfies the criteria for a 70 percent schedular 
evaluation.  He has deficiencies in work, and family 
relations, he has occasional suicidal ideations controlled by 
therapy and medications, his obsessional routines interfere 
with his daily activities, and he has near continuous panic 
attacks and depression which affect his ability to function 
effectively and appropriately.  During his panic attacks and 
high stress he has spatial disorientation.  He also has 
clearly presented difficulty in adapting to stressful 
circumstances, which cause an exacerbation of his psychotic 
symptomatology.  

However, while his symptomatology warrants the assignment of 
a 70 percent rating, he does not present sufficient evidence 
to warrant the assignment of a 100 percent schedular rating.  
The records does not contain evidence of gross impairment to 
thought processes or communication, grossly inappropriate 
behavior, an inability to perform activities of daily living, 
disorientation to time or place, or memory loss for important 
information such as his name or family member's names.  While 
he has hallucinations under stress, it is not clear that they 
are persistent, and his danger to himself is likewise not 
presented as persistent.  Accordingly, although his 
disability picture matches the requirements for a 70 percent 
schedular rating, the criteria for a total schedular rating 
are not presented.  

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2.  Entitlement to a total rating for compensation purposes 
due to individual unemployability 

With regard to the veteran's claim for a total disability 
rating due to individual unemployability, the veteran's only 
service-connected disability is his schizoaffective disorder.  
As just discussed above, this disability is now assigned a 70 
percent rating.  

To meet the requirements for total disability rating due to 
individual unemployability, the veteran's schedular rating 
must be less than total, and he must be found to be unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  A review of 
the record reveals that the veteran meets the statutory 
requirement in that his sole service-connected evaluation is 
greater than 60 percent.  

As for whether he can secure and follow a substantially 
gainful occupation by reason of his service-connected 
disability, in his claim for a total rating based on 
individual unemployability filed in June 1999, the veteran 
stated that he has been unable to find adequate employment 
since his discharge from service.  The evidence of record 
indicates that the veteran received a masters degree in 
hospital administration while in service, but that since the 
onset of his psychiatric impairment, he was only able to take 
one basic course at a community college, and eventually could 
not even handle this level of social interaction.

Medical evidence, as discussed above, indicates that the 
veteran is receiving disability benefits from the Social 
Security Administration, and that his treating VA mental 
health personnel have determined that he is unable to work.  
This conclusion is borne out by the evidence, which indicates 
that upon encountering any increase in stress and anxiety in 
his daily life the veteran's symptomatology is exacerbated, 
and this stress triggers the onset of his suicidal ideation, 
psychotic symptomatology of auditory hallucinations, lack of 
reality, and nearly constant panic attacks.  Additionally, 
the stressors which serve as catalysts for these attacks are 
not significant, but have been such events as his son going 
to college, having to drive to Pennsylvania to visit his 
brother, and interacting with his ex-wife.  His highest 
functional assessment for the past two years, as determined 
by the GAF scale, has indicated some impairment in reality 
testing and major impairment in work, school, and family 
relations, with specific notation in the assessment of an 
inability to work.  While the veteran has not been 
hospitalized regularly, and does not have constant 
exacerbations of his symptoms, his treating health care 
professionals have specifically addressed these facts noting 
that his therapy and medications help maintain him, but that 
his symptoms were severe, and he is unable to work.  

Given the functional picture presented by the evidence, the 
Board finds that a work environment would trigger stress 
reactions in the veteran, and cause his psychiatric 
impairment to be exacerbated.  Consequently, he would not be 
able to maintain any employment.  Accordingly, the Board 
finds that the veteran is unemployable due to his service-
connected schizoaffective disorder, and his claim of 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability is granted.


ORDER

Entitlement to a 70 percent rating is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.




		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


